Case 3:12-cv-00325-RCJ-CLB Document 370 Filed 11/12/19 Page 1 of 3

       
   

To: Clerk of the United State trict Court for the District

FILED
—— ENTERED SER EDO
/ ———. SERVED
_COUNSEUPARTIES OF RECORD

        
 

of Nevada

  
 

400 S. Virginia Street

Reno, NV 89501

From: Harlan Kanoa N Sheppard

91-545 Huleia Place

Ewa Beach HI 96706-2310

RE: Zappos.com, Inc. Customer Data Security Breach Litigation
United States District Court, District of Nevada Case No. 3:12-

cv-00325-RCJ-VPC, MDL No. 2357

To whom it may concern:

I am a member of the settlement class, and have appended a copy
of the email I received 2012-01-15 appraising me of the data
breach as proof of my standing. On account of distance, I do not

anticipate appearing at the final approval hearing.
Case 3:12-cv-00325-RCJ-CLB Document 370 Filed 11/12/19 Page 2 of 3

LEIA pp,

Cee Moe
fee gular ™~
I object to the proposed settlement. ig: H yok
a gn Bi
iN?
(cont.) } Shepp fee
barn

om EACH WA oe”

6, <
es, J.
tong
*Peeeevvenceset”

Poor security practices of the kind that Zappos exhibited
contribute the data of private citizens into the public domain.
That data has been irrevocably lost, and contributes valuable
points of data to data mining efforts. The offered discount code

is insulting, given the gravitas of this offense.

It is entirely reasonable that a malign actor could use the
information to apply for credit, given that one of the
verification questions centers on places of domicile. Similarly,
such detailed and correct personal information could be used for
spear-phishing (targeted fraud, which uses previously gained

personal information to develop confidence with the victim).

Corporate negligence of this kind should be recognized
punitively, and with the appropriate force and verve to deter

its recurrence.

Sincerely,
Harlan Kanoa N Sheppard

2019-11-01

 
ad

11/1/2019 Case 3:12-Cv-003 25nd OdeGalan Dine zappesitoB BO - fldbsekrbathbathashage 3 of 3

mM Gmail Harlan Kanoa Sheppard <harlan.117@gmail.com> .

 

Information on the Zappos.com site - please create a new password

 

1 message
Zappos.com <zappos@zappos.com> Sun, Jan 15, 2012 at 10:28 PM
Reply-To: passwordchange@zappos.com nt ttti,
To: harlan.117@gmail.com oo Vuela Py 4
PSe n” ‘
Lp. Zappos.com toi gre; ai
Gea Si
“4 Gn 9 o
First, thebad news: ag LACH AL 2."

We are writing to let you know that there may have been illegal and unauthorized access to some of
your customer account information on Zappos.com, including one or more of the following: your
name, e-mail address, billing and shipping addresses, phone number, the last four digits of your
credit card number (the standard information you find on receipts), and/or your cryptographically
scrambled password (but not your actual password).

THE BETTER NEWS:

The database that stores your critical credit card and other payment data was NOT affected or
accessed.

SECURITY PRECAUTIONS:

For your protection and to prevent unauthorized access, we have expired and reset your password
so you can create a new password. Please follow the instructions below to create a new password.

We also recommend that you change your password on any other web site where you use the same
or a similar password. As always, please remember that Zappos.com will never ask you for personal
or account information in an e-mail. Please exercise caution if you receive any emails or phone calls
that ask for personal information or direct you to a web site where you are asked to provide
personal information.

PLEASE CREATE A NEW PASSWORD:

We have expired and reset your password so you can create a new password. Please create a new
password by visiting Zappos.com and clicking on the "Create a New Password" link.in the upper
right corner of the web site and follow the steps from there.

We sincerely apologize for any inconvenience this may cause. If you have any additional questions
about this process, please email us at passwordchange@zappos.com.

This was sent to harlan.117@gmail.com.

© 1998 - 2012 Zappos.com, Inc. or its affiliates
2280 Corporate Circle, Henderson, Nevada 89074

Zappos.com is operated by Zappos Development, Inc.

Products on Zappos.com are sold by Zappos Retail, Inc.
Gift certificates and gift cards on Zappos.com are sold by Zappos Gift Cards, Inc.

https://mail.google.com/mail/u/07ik=110eddd5d1 &view=pt&search=all&permthid=thread-f%3A1391148616590309428&simpl=msg-f%3A13911486165... 1/2
